DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Mark L. Berrier on 06/02/2022.
The application has been amended as follows:
In the Claims:

2.	(Currently Amended) The method of claim 1, wherein for each of the at least one of the one or more selected assignee users, the first input of the assignee user and a reference to the electronic signature of the assignee user are stored in a same record of a database table.

4.	(Currently Amended) The method of claim [[1]] 2, wherein the record contains an identifier associated with the form, but does not contain the form.

5.	(Currently Amended) The method of claim [[1]] 2, wherein the database table includes multiple records, including at least a first record associated with a first assignee user of the one or more selected assignee users and a second record associated with a second assignee user of the one or more selected assignee users.

10.	(Currently Amended) A system for enabling collection of signed data comprising:
a collaborative content sharing platform that includes one or more hardware processors;
two or more user devices communicatively coupled to the content sharing platform;
one or more data storage devices communicatively coupled to the content sharing platform;
wherein the content sharing platform is configured to enable a first user on a first one of the two or more user devices to 
produce a form having one or more data entry components and at least one signature block component, and
select one or more assignee users;

provide the form to the one or more selected assignee users and enable the one or more selected assignee users to access the form,
receive, from at least one of the one or more selected assignee users through the form, first input corresponding to at least one of the one or more data entry components,
receive, from the at least one of the one or more selected assignee users through the form, second input indicative of an electronic signature of the at least one of the one or more selected assignee users corresponding to the first input, and
store, for each of the at least one of the one or more selected assignee users, the first input with the corresponding second input indicative of the selected assignee user’s electronic signature, wherein the first and second inputs are stored in the one or more data storage devices in a data structure which is separate from the form.

11.	(Currently Amended) The system of claim 10, 

16.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium storing instructions executable by one or more processors to perform:
producing a form, the form having one or more data entry components and at least one signature block component;
selecting one or more assignee users of a collaborative content sharing platform;
providing the form to the one or more selected assignee users and thereby enabling the one or more selected assignee users to access the form;
receiving, from at least one of the one or more selected assignee users through the form, first input corresponding to at least one of the one or more data entry components;
receiving, from the at least one of the one or more selected assignee users through the form, second input indicative of an electronic signature of the at least one of the one or more selected assignee users corresponding to the first input; and
for each of the at least one of the one or more selected assignee users, storing the first input with the corresponding second input indicative of the selected assignee user’s electronic signature, wherein the first and second inputs are stored in a data structure which is separate from the form.

17.	(Currently Amended) The computer program product of claim 16, wherein for each of the at least one of the one or more selected assignee users, the first input of the assignee user and a reference to the electronic signature of the assignee user are stored in a same record of a database table.


Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1, 10 and 16 are not suggested by the prior art of record. 
The prior art of record (in particular, McCabe; Andrew David US 20110276875, Epstein; Michael A. US 6925182, Chudy; Duane S. US 20130218330, Clayton; Nicholas Daniel US 20180330423, Everton; Paul US 20210126882, Hildreth; Evan Robert US 20150381614, Lam; Istvan US 9129095, Sylvester; Scott A. US 20140074515, Cahill; Jason US 20060212707, Edwards; Joshua US 20210233087, YEH; Chen-Chung US 20170199858, Nguyen; Minh Quan Dang US 20210240766 and Rasmussen, Brett D. US 20020178187) singly or in combination does not disclose, with respect to independent claim 1 “receiving, from the at least one of the one or more selected assignee users through the form,
second input indicative of an electronic signature of the at least one of the one or more selected assignee users corresponding to the first input; and
for each of the at least one of the one or more selected assignee users, storing the first input with the corresponding second input indicative of the selected assignee user’s electronic signature, wherein the first and second inputs are stored in a data structure which is separate from the form.” and similar limitations of independent claims 10 and 16 in combination with the other claimed features as a whole.
Therefore independent claims 1, 10 and 16 are allowed.
Dependent claims 2-9, 11-15 and 17-20 are also allowed based on their dependencies on independent claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493